Exhibit 10.1

 

Forest Oil Corporation

 

Annual Incentive Plan

 

2009

 

[g133391kai001.gif]

 

--------------------------------------------------------------------------------


 

Forest Oil Corporation

2009 Annual Incentive Plan

 

Summary

 


PLAN OBJECTIVES


 

The Annual Incentive Plan (the “Plan”) has been designed to meet the following
objectives:

 

·                  Provide an annual incentive plan framework that is
performance-driven and focused on objectives that are critical to the Company’s
success.

 

·                  Offer competitive cash compensation opportunities to all key
employees.

 

·                  Reward outstanding achievement.

 


BASIC PLAN CONCEPT


 

The Plan generally provides annual incentive awards, which will be determined
primarily on the basis of the Company’s consolidated results on selected
financial, operating and other performance measures.  However, business unit or
department performance and individual performance will also be considered in
determining the actual participant award payout.  Therefore, the Company shall
have the flexibility to adjust individual awards to reflect individual or team
performance.

 


PERFORMANCE MEASURES AND WEIGHTS


 

Each year the Company will establish the threshold, target and outstanding
performance levels on each performance measure and its appropriate weighting. 
These performance measures and their weighting will be reviewed (and modified,
if appropriate) in light of changing Company priorities and strategic
objectives.

 

The Company has also established performance objectives for each business unit
for 2009, the achievement of which will be determined by the Executive Vice
President and Chief Operating Officer (the “COO”) and the President and Chief
Executive Officer (the “CEO”) at year end, subject to the confirmation of the
Compensation Committee of the Board of Directors (the “Committee”).

 

The 2009 Company performance measures and performance objectives and their
respective weightings are described in detail in Attachment I.

 

Plan Administration

 

The Plan will be administered by the Committee and the CEO (for all positions
except his own).  Certain elements of the Plan administration will be delegated
to the senior Human Resources executive of the Company.  The Executive Vice
President and Chief Financial Officer will verify the performance calculation
for the performance and operating measures in consultation with the Senior Vice
President, Business

 

--------------------------------------------------------------------------------


 

Development & Engineering, who shall be responsible for the estimation of the
Company’s oil and gas reserves.

 

Actual performance goals, standards, award determinations and modifications to
the Plan design must be approved by the Committee.

 

Measure

 

Weighting (Example)

 

 

 

 

 

Total Shareholder Return

 

15

%

Cash Cost

 

25

%

Business Unit Performance Objectives

 

20

%

Production

 

20

%

Rate of Return on Capital Investments

 

20

%

Total Financial and Operating Objectives

 

100

%

 

Once the total bonus pool has been established following the performance
calculations, the CEO shall have the discretion to distribute bonus monies
within business units and the corporate group or to move monies from one group
to another, and to allocate incentive monies to individuals, based on his
assessment (with advice of other senior managers) as to individual or group
performance.

 


TARGETS


 

Targets for the total Plan will be set consistent with the following:

 

·                  Threshold — Minimum level at which payout occurs.  The
threshold percentage is 25% of the target award percentage.

 

·                  Target — Level at which the participant receives the target
award percentage.

 

·                  Outstanding — Level at which the participant receives 200% of
the target award percentage.

 

Completion percentages between Threshold, Target and Outstanding will be
determined, with the exception of those for Total Shareholder Return and
Business Unit Performance Objectives, by interpolation.  Completion for results
above Outstanding will be directly proportional to the change in completion
between Target and Outstanding.

 

The Completion Percentage for Total Shareholder Return is defined in the section
describing the Total Shareholder Return measure.

 

A Completion Percentage for each business unit and the Drilling Department with
regard to its Business Unit Performance Objectives will be assigned at year end
by the COO and CEO following a thorough review of its activities and
accomplishments.  The assigned Completion Percentage on Business Unit
Performance Objectives for each business unit and the Drilling Department will
be included in the calculation of the Overall Completion Percentage for that
business unit or department as well as the Consolidated Completion Percentage
for the Company in the same manner as is the Completion Percentage on other
performance measures.

 

2

--------------------------------------------------------------------------------


 

Targets shall be adjusted for material changes made during the year to the
business plan or scope thereof, or to the capital expenditure budget.

 


MAXIMUM COMPLETION


 

Although there will be no limit on completion of individual financial measures,
completion for the total Plan will be limited to 200% of target.

 


PERFORMANCE LEVELS


 

Performance levels will be set for individual measures.  Results below the
Threshold will equate to a zero completion percentage.

 

A minimum 25% completion threshold is required for the total Plan.

 


COMPLETION CALCULATION


 

Completion for total financial measures will be the sum of the weighted
completion percentage for each individual measure.  Completion for each
individual measure will be equal to the completion percentage of each measure
times the weighting for that measure.

 


PROPERTY SALES


 

In computing results, non-budgeted property sales are not to be considered.  To
avoid non-budgeted property sales from affecting results, they will be
incorporated into performance measures as though they had been budgeted.

 


PARTICIPANTS


 

The CEO shall determine which employees are to be participants in the Plan.  If
a participant’s employment with the Company is terminated for any reason prior
to payment, no bonus award will be paid.

 

The target award percentage for the CEO is established by the Committee. Target
award percentages for Company officers are subject to the approval of the
Committee. The CEO is authorized to establish and adjust at his discretion the
target award percentages for non-officer Plan participants. Plan participants
who change positions and/or have their individual target incentive levels
changed during the Plan year will have their award prorated accordingly.  All
awards paid will be rounded to the nearest $100.

 

Incentive compensation awards will be calculated based upon the participant’s
base salary in effect at the end of the Plan year or earned salary if the
participant was a new hire during the year.

 


BOARD OF DIRECTORS’ DISCRETION


 

The granting of any and all incentive compensation awards is at the discretion
of the Forest Oil Corporation Board of Directors.

 

3

--------------------------------------------------------------------------------


 

Forest Oil Corporation

Financial Measure

Total Shareholder Return

 


OBJECTIVE


 

Measure Total Return to Shareholders relative to a peer group.

 


DEFINITION


 

Total Return to Shareholders equals year-end share price plus common dividends
per share paid (plus capital returned to shareholders through share repurchase)
during the Plan year minus the beginning share price divided by beginning share
price.

 


SHARE PRICE


 

Year-end share price shall be defined as the closing price on the last trading
day in December of each year.  The beginning share price shall be defined as the
closing price on the last trading day in December of the prior year (2008).

 

In the event either the Company or a member of the peer group is acquired for
cash, the year-end share price shall be defined as the cash purchase price per
share.  If a member of the peer group is acquired for stock, the year-end share
price shall be defined as the exchange ratio multiplied by the closing price of
the acquirer on the last trading day of the year.  In an acquisition involving
both cash and stock, each component of the purchase price will be measured as
described above to calculate a pro forma year-end stock price.

 


PEER GROUP


 

The peer group shall comprise companies selected by the Committee that reflect
the size, operational complexities and business challenges faced by Forest Oil.

 


COMPLETION PERCENTAGE


 

The Completion Percentage will be determined based on the Company’s ranking
among the selected peer companies with regard to Total Shareholder Return as
detailed in Attachment 1A.

 

4

--------------------------------------------------------------------------------


 

Forest Oil Corporation

Financial Measure

Cash Cost

 

OBJECTIVE

 

Measure cash cost on an annual basis.

 

DEFINITION

 

Corporate:  The sum of direct operating expense and expensed workovers, but
excluding ad valorem taxes, transportation expense and total expensed G&A for
the Company, divided by total production for the Company measured in MCFE.

 

Business Unit:  The sum of direct operating expense and expensed workovers, but
excluding ad valorem taxes, transportation expense, allocated corporate G&A
expense for the business unit, and total expensed G&A administrative costs for
the Company, divided by production for the business unit measured in MCFE.

 

Cash Cost excludes production severance taxes.  Additionally, the calculation of
Cash Cost for the Canadian business unit shall be calculated at the Plan
exchange rate ignoring any variance between the actual exchange rate and the
exchange rate assumed in the Plan.

 

TARGETS

 

Measured against an approved Annual Plan with:

 

·                  Threshold equal to achievement of 105% of Business Plan
objective (Attachment 1B)

 

·                  Target equal to achievement of 100% of Business Plan
objective (Attachment 1B)

 

·                  Outstanding equal to achievement of 90% of Business Plan
objective (Attachment 1B)

 

5

--------------------------------------------------------------------------------


 

Forest Oil Corporation

Business Unit Performance Objectives

 

OBJECTIVE

 

Measure the achievement of key objectives that are established for each business
unit for each year.

 

DEFINITION

 

Objectives that are key to the success of each business unit and the Drilling
Department have been established by the COO and the CEO and endorsed by the
Committee. Established objectives are specific to each business unit,
well-defined and to the extent possible, measurable.

 


TARGETS


 

·                  See Attachment 1C.

 

6

--------------------------------------------------------------------------------


 

Forest Oil Corporation

Operating Measure

Production

 

OBJECTIVE

 

Measure net production on an annual basis.

 

DEFINITION

 

Net production equals total net production (after royalty and other burdens)
equal to that set forth in the annual Business Plan.

 

Should a business unit overspend budgeted Capex significantly, the Production
target will either be proportionately adjusted or the target level will become
the threshold for payout under this measure.

 

The calculation of net production volumes for the Canadian business unit shall
be calculated as if Plan oil and gas prices were experienced, with no volume
adjustments being made for higher or lower prices.

 

TARGETS

 

Measured against an approved Annual Business Plan with:

 

·                  Threshold equal to achievement of 95% of Business Plan
objective (Attachment 1D).

 

·                  Target equal to achievement of 100% of Business Plan
objective (Attachment 1D).

 

·                  Outstanding equal to achievement of 110% of Business Plan
objective (Attachment 1D).

 

7

--------------------------------------------------------------------------------


 

Forest Oil Corporation

Financial Measure

Rate-of-Return on Capital Investments

 


OBJECTIVE


 

Measure on a yearly basis, the pre-tax rate-of-return (“ROR”) on all capital
projects.

 

DEFINITION

 

Pre-tax rate-of-return on all capital projects during the year including
drilling projects, acquisitions, recompletions, land lease, seismic and
capitalized G&A.  The price assumptions to be utilized will be those utilized
for the Investment Results Report (“IRR”) and any prices hedged (for the
associated volumes) in direct connection with an acquisition.  In evaluating the
accomplishment of this objective, the Compensation Committee will take into
account all revisions to estimated proved reserves made in 2009.

 

TARGETS

 

Measured against an approved annual Plan with:

 

·                  Threshold is equal to the ROR indicated on Attachment 1E.

 

·                  Target is equal to the ROR indicated on Attachment 1E.

 

·                  Outstanding is equal to the ROR indicated on Attachment 1E.

 

8

--------------------------------------------------------------------------------